Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered June 18, 1984, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*512The defendant’s contentions on appeal with respect to the sufficiency of the plea allocution are unpreserved for appellate review (see, CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636). In any event, the record of the allocution establishes that the defendant knowingly, voluntarily and intelligently pleaded guilty (see, People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.